The State of




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       June 25, 2014

                                   No. 04-13-00395-CR

                                      Rigo GUERRA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 81st Judicial District Court, La Salle County, Texas
                            Trial Court No. 11-09-00042-CRL
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
      The State’s motion for extension of time to file the brief is GRANTED.



                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court